Title: From Benjamin Franklin to [Madame Brillon], [on or after 22 February 1781]
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


[on or after February 22, 1781]
J’ai reproché cet Ameriquain de sa Negligence,  ma chere Amie, & de son peu de soin des Lettres de la Dame; & voici ce qu’il m’a dit en sa Justification, & aussi en Recrimination. 1º. Qu’il n’a jamais reçu aucune Lettre de cette Dame, qui, s’il l’avoit fait imprimer dans le Mercure de France, ne feroit honneur à l’Ecrivaine, par l’Elegance du Stile, & par la Purété du Language & des Sentiments. Qu’en consequence, s’il avoit par malheur perdû une de ces Lettres, ce seroit une grande Perte pour lui, mais ne peut pas faire aucun tort à elle. Que neantmoins il les a toujours gardés comme ses Tresors, ne permettant pas que ses Amis même les plus intimes partageoient avec lui le plaisir de les voir. Pendant que la Dame a traité tout autrement les siennes; Elle en a donné des Copies, elle les a montré a tous ses Connoissances, même (terrible à dire!) a son Mari! Heureusement il est bon François; car s’il avoit été Espangnol, en voyant la derniere, qui parloit d’une Idée de gratter à la Fenétre de la Dame, il auroit couru tout de suite enfiler l’Ameriquain avec son Spada. Elle a dit, pour s’excuser, que son Mari lui a volé cette Lettre; mais comme il est galant homme, ce n’est guere croyable. Enfin l’Ameriquain disoit, que cette Dame est une Barbare & une Ingrate: qu’il a eu une jolie Passion pour elle il y a quatre ans; mais qu’elle a taché de tourner en Ridicule son Constance, par des Vaudevilles & Contes en Vers; & qu’elle a permis son petit jolie Amour, de s’emacier & de s’amaigrir à un tel point qu’il est devenu un parfait Squellette, & qu’on peut donner des Leçons d’Anatomie sur ses Os, sans ôter le Peau; il n’ayant eu pour tout Subsistance pendant quatorze cents jours & nuits, que des Souris, des Airs, & d’autre Musique composé des Sons qui sont faites d’Air; & l’Ameriquain croit fermement que si quelque bonne Nutriment & plus solide ne seroit donné au pauvre Enfant Mercredi au soir, on le trouvera Jeudi matin absolument roid mort. Vous pouvez dire tout ceci a cette Dame, & nous verrons si elle peut se justifier.
  Nôta bene, Les Souris sus-mentionnées, ne sont pas les petites bonnes bêtes du même nom, qui sont quelquefois bien gras; mais certaines mouvements passageresdu Visage, qui sont très superficielles.
